Case 2:20-cv-07501-JPR Document 25 Filed 09/21/21 Page 1 of 2 Page ID #:60



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   GEORGIA ANN BALDERAMOS,                 )   Case No.: 2:20-cv-07501-JPR
                                             )
11               Plaintiff,                  )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
12         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
13   KILOLO KIJAKAZI,                        )   AND COSTS PURSUANT TO 28
     Acting Commissioner of Social           )   U.S.C. § 1920
14   Security,                               )
                                             )
15               Defendant                   )
                                             )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal

18   Access to Justice Act Fees, Costs, and Expenses:

19         IT IS ORDERED that fees and expenses in the amount of $1,400.00 as

20   authorized by 28 U.S.C. § 2412, and costs in the amount of $17.20 as authorized

21   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.

22   DATE: September 21, 2021

23                            ___________________________________
                              THE HONORABLE JEAN P. ROSENBLUTH
24                            UNITED STATES MAGISTRATE JUDGE

25
26

                                             -1-
Case 2:20-cv-07501-JPR Document 25 Filed 09/21/21 Page 2 of 2 Page ID #:61



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Steven G. Rosales
     _________________________
 4   Steven G. Rosales
     Attorney for plaintiff Georgia Ann Balderamos
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
